DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment after final filed on 07 March 2022 has been considered and places the case in condition for allowance.  Claims 21-33 and 35-39 are currently pending.

Allowable Subject Matter
Claims 21-33 and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance: As applicant points out in the arguments (see pages 9-10) Hill is not capable of providing independent flow rates to different accessories attached to the too assembly.  As discussed in the interview (see attached summary) U.S. Patent No. 5,501,257 (Hickman) discloses an aerial tool apparatus comprising a vehicle (20), an aerial boom (21) and an aerial tool assembly (22) with a first axial rotator (58) with a swivel and a plurality of swivel ports (see figure 5) that can provide independent flow rates and pressure to individual tool accessories (se figure 7) and a second axial rotator (64).  However, as applicant has pointed out, Hickman is incapable of field attachment/detachment of the tool assembly.  As seen in column 2, lines 42-47 Hickman envisions transportation of the tool assembly using the vehicle.  Further, applicant pointed out that attachment/detachment of the tool assembly (22) would require extensive disassembly such that a person of ordinary skill in the art would not consider the tool assembly of Hickman to be field attachable/detachable.  It is noted that applicant’s disclosure specifically mentions in ¶57 that the tool assembly is field attachable/detachable by using a quick connect/disconnect type connection which allows for an operator to replace the tool assembly in the field as opposed to known tool assemblies that have a fixed configuration.  Applicant specifically refers to this reference in the specification (¶¶5 and 7) as lacking such features.  As such, Hickman does not read on the claimed invention.  Finally, one cannot simply modify Hickman to be field attachable/detachable.  Inoue, which was previously used to teach such a feature, discloses a completely different attachment between the boom and the tool assembly and thus is incompatible with Hickman.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        04/12/2022